Citation Nr: 1636213	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  10-42 027	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a higher evaluation for asthmatic bronchitis, to include a rating in excess of 30 percent prior to July 17, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from February 1974 to February 1978 and from December 1979 to June 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2014, the Board remanded the case for additional development including consideration of a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU).  A subsequent October 2015 rating decision granted an increased 100 percent schedular rating for the Veteran's service-connected asthmatic bronchitis.  The issue for appellate review has been revised accordingly.


FINDING OF FACT

On May 31, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant has withdrawn this appeal by correspondence received by the Board in May 2016 confirming an earlier request received by the RO in January 2016.  He specifically stated that he wish to "stop the appeal" because he was satisfied with the decision that had been made.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  The Board recognizes that the Veteran's authorized representative provided an informal hearing presentation in support of the appeal in August 2016.  However, there is no indication of any actual desire from the Veteran or his representative to retract his clearly expressed prior request to withdraw this appeal.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
MICHAEL A. HERMAN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


